           Case 18-04065            Doc 50     Filed 05/09/19 Entered 05/09/19 14:05:15                 Desc Main
                                                Document     Page 1 of 19



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: GRAVES, CORNELIUS, III                        §     Case No. 18-04065
              GRAVES, MIKKI N.                              §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




               Norman B. Newman, chapter 7 trustee, submits this Final Account, Certification that the Estate has
      been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $302,362.51                            Assets Exempt:      $13,800.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $11,331.94              Claims Discharged
                                                                  Without Payment:      $3,750,725.99


      Total Expenses of Administration:    $14,768.06




               3) Total gross receipts of $26,100.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $26,100.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065          Doc 50     Filed 05/09/19 Entered 05/09/19 14:05:15                 Desc Main
                                              Document     Page 2 of 19



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                  $3,571,646.87                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $14,768.06           $14,768.06           $14,768.06


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                $2,127.00            $9,039.05            $9,039.05             $9,039.05

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $541,172.56        $3,215,933.32        $3,215,933.32             $2,292.89


   TOTAL DISBURSEMENTS                         $4,114,946.43        $3,239,740.43        $3,239,740.43           $26,100.00




                 4) This case was originally filed under chapter 7 on 02/14/2018. The case was pending for 14
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/28/2019                        By: /s/ Norman B. Newman
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-04065              Doc 50         Filed 05/09/19 Entered 05/09/19 14:05:15                   Desc Main
                                                         Document     Page 3 of 19




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                    $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                 RECEIVED

 2013 Ford F150, 80000 miles                                                                    1129-000                       $16,100.00

 2017 Chevrolet Corvette, 8000 miles                                                            1129-000                       $10,000.00

                             TOTAL GROSS RECEIPTS                                                                              $26,100.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM           $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE            PAID

                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065        Doc 50    Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                           Document     Page 4 of 19




EXHIBIT 3 - SECURED CLAIMS



                                   UNIFORM        CLAIMS
   Claim                                                         CLAIMS        CLAIMS            CLAIMS
             CLAIMANT               TRAN.       SCHEDULED
    NO.                                                         ASSERTED      ALLOWED             PAID
                                    CODE      (from Form 6D)


    N/F     Ally Financial         4110-000        $65,000.00         NA              NA             NA

    N/F     Ally Financial         4110-000        $39,355.00         NA              NA             NA

    N/F     Bank of America Home   4110-000       $101,000.00         NA              NA             NA
            Loans
    N/F     Comenitybank/kay       4110-000         $4,087.00         NA              NA             NA

    N/F     JP Morgan Chase        4110-000        $36,000.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000        $95,117.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $167,237.50         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $116,314.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $184,248.59         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $154,077.38         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000        $88,635.02         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $108,180.02         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $132,483.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $166,234.85         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000             $0.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $186,484.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $977,555.23         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000             $0.00         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $120,662.28         NA              NA             NA
            Bank
    N/F     Urban Partnership      4110-000       $208,976.00         NA              NA             NA
            Bank aso FDIC as
    N/F     William Farrow,        4110-000       $130,000.00         NA              NA             NA
            President
    N/F     William Farrow,        4110-000       $315,000.00         NA              NA             NA
            President


UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-04065          Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15           Desc Main
                                              Document     Page 5 of 19


     N/F      William Farrow,         4110-000       $75,000.00                 NA               NA                  NA
              President
     N/F      William Farrow,         4110-000      $100,000.00                 NA               NA                  NA
              President

                   TOTAL SECURED                   $3,571,646.87              $0.00            $0.00               $0.00




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM      CLAIMS             CLAIMS             CLAIMS              CLAIMS
   PAYEE                               TRAN.     SCHEDULED           ASSERTED           ALLOWED               PAID
                                       CODE

 Trustee, Fees - Norman B. Newman     2100-000               NA            $3,360.00        $3,360.00        $3,360.00

 Trustee, Fees - NORMAN B.            2100-000               NA               $0.00            $0.00               $0.00
 NEWMAN, TRUSTEE
 Attorney for Trustee Fees - MUCH     3110-000               NA            $7,833.50        $7,833.50        $7,833.50
 P.C. SHELIST
 Attorney for Trustee, Expenses -     3120-000               NA             $853.00          $853.00             $853.00
 MUCH P.C. SHELIST
 Auctioneer Fees - PPL Group LLC      3610-000               NA            $1,610.00        $1,610.00        $1,610.00

 Auctioneer Expenses - PPL Group      3620-000               NA            $1,000.00        $1,000.00        $1,000.00
 LLC
 Banking and Technology Service       2600-000               NA             $111.56          $111.56             $111.56
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                             NA        $14,768.06       $14,768.06          $14,768.06
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM          CLAIMS            CLAIMS            CLAIMS               CLAIMS
           PAYEE
                             TRAN. CODE      SCHEDULED          ASSERTED          ALLOWED                PAID

                                                         None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-04065             Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15      Desc Main
                                                 Document     Page 6 of 19




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                          CLAIMS
                                         UNIFORM        CLAIMS
                                                                         ASSERTED         CLAIMS          CLAIMS
 CLAIM NO.          CLAIMANT              TRAN.      SCHEDULED
                                                                      (from Proofs of    ALLOWED           PAID
                                          CODE      (from Form 6E)
                                                                           Claim)

     1P       Illinois Department of     5800-000               NA           $1,714.13    $1,714.13       $1,714.13
              Revenue

     2P       Internal Revenue           5800-000               NA           $7,324.92    $7,324.92       $7,324.92
              Service

    N/F       Illinois Department of     5600-000           $600.00                NA           NA              NA
              Revenue

    N/F       Internal Revenue           5600-000         $1,527.00                NA           NA              NA
              Service

    N/F       Mikki N Graves             5600-000             $0.00                NA           NA              NA


    N/F       State Disbursement         5600-000             $0.00                NA           NA              NA
              Unit

           TOTAL PRIORITY
          UNSECURED CLAIMS                                $2,127.00          $9,039.05    $9,039.05       $9,039.05




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-04065             Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15      Desc Main
                                                 Document     Page 7 of 19




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                         UNIFORM        CLAIMS
                                                                        ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.          CLAIMANT              TRAN.      SCHEDULED
                                                                     (from Proofs of    ALLOWED            PAID
                                          CODE      (from Form 6F)
                                                                          Claim)

     1U       Clerk, US Bankruptcy       7100-001               NA            $139.92      $139.92           $0.10
              Court -
              Illinois Department of
              Revenue

     2U       Clerk, US Bankruptcy       7100-001               NA            $360.74      $360.74           $0.26
              Court -
              Internal Revenue
              Service

     3        Clerk, US Bankruptcy       7100-001               NA          $3,112.67     $3,112.67          $2.22
              Court -
              City of Chicago
              Department of Finance
              Utility Billing Dept of
              Law-BK

     4        Clerk, US Bankruptcy       7100-001               NA            $507.51      $507.51           $0.36
              Court -
              City of Chicago
              Department of Finance
              Utility Billing Dept of
              Law-BK

     5        Clerk, US Bankruptcy       7100-001               NA          $1,713.77     $1,713.77          $1.22
              Court -
              City of Chicago
              Department of Finance
              Utility Billing Dept of
              Law-BK

     6        Clerk, US Bankruptcy       7100-001               NA          $1,489.22     $1,489.22          $1.06
              Court -
              City of Chicago
              Department of Finance
              Utility Billing Dept of
              Law-BK

     7        Clerk, US Bankruptcy       7100-001               NA            $655.12      $655.12           $0.47
              Court -
              City of Chicago
              Department of Finance
              Utility Billing Dept of
              Law-BK




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065            Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15     Desc Main
                                              Document     Page 8 of 19


     8      Clerk, US Bankruptcy      7100-001              NA         $266.36          $266.36          $0.19
            Court -
            City of Chicago
            Department of Finance
            Utility Billing Dept of
            Law-BK

     9      Clerk, US Bankruptcy      7100-001        $4,087.00      $4,087.21       $4,087.21           $2.91
            Court -
            Quantum3 Group LLC
            as agent for Comenity
            Bank

     10     GSUPB Recovery            7100-000              NA    $3,203,600.80   $3,203,600.80       $2,284.10
            Fund, LLC

    N/F     ADT Security Services     7100-000        $2,018.00             NA              NA              NA


    N/F     Abigail Bullock &         7100-000        $2,200.00             NA              NA              NA
            Michael Washingto

    N/F     America's Servicing       7100-000            $0.00             NA              NA              NA
            Company

    N/F     Asset Acquisition         7100-000       $32,500.00             NA              NA              NA


    N/F     Aubrey & Lillie Jones     7100-000        $1,800.00             NA              NA              NA
            Landringham

    N/F     Aurora Emergency          7100-000         $621.00              NA              NA              NA
            Associates LTD

    N/F     BLL Products, Inc.        7100-000        $2,900.00             NA              NA              NA


    N/F     BMW of North              7100-000            $0.00             NA              NA              NA
            America, LLC

    N/F     Bank of America fka       7100-000       $20,000.00             NA              NA              NA
            LaSalle Bank

    N/F     Bank of New York          7100-000            $0.00             NA              NA              NA


    N/F     Bank of New York          7100-000            $0.00             NA              NA              NA
            Trust

    N/F     Barbara Comer             7100-000        $1,800.00             NA              NA              NA


    N/F     Blanche Cox               7100-000        $2,000.00             NA              NA              NA


    N/F     CCI/Contract Callers      7100-000        $1,838.00             NA              NA              NA
            Inc




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065             Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                               Document     Page 9 of 19


    N/F     CCI/Contract Callers       7100-000         $136.00           NA              NA         NA
            Inc

    N/F     Calvin Willory & Jestina   7100-000        $1,200.00          NA              NA         NA
            Graham

    N/F     Capital One Bank           7100-000       $10,000.00          NA              NA         NA


    N/F     Capital One Bank           7100-000       $10,000.00          NA              NA         NA


    N/F     Cavalry                    7100-000        $1,135.00          NA              NA         NA


    N/F     Chase Auto Finance         7100-000            $0.00          NA              NA         NA


    N/F     Chase Home Finance         7100-000            $0.00          NA              NA         NA
            LLC

    N/F     Chase Mortgage             7100-000            $0.00          NA              NA         NA


    N/F     Cheryl Lucas               7100-000        $5,500.00          NA              NA         NA


    N/F     Chicago Housing            7100-000        $3,000.00          NA              NA         NA
            Authority

    N/F     City Of Harvey Public      7100-000            $0.00          NA              NA         NA
            Works Dept

    N/F     City of Calumet City       7100-000            $0.00          NA              NA         NA


    N/F     City of Chicago            7100-000            $0.00          NA              NA         NA


    N/F     City of Chicago            7100-000            $0.00          NA              NA         NA


    N/F     City of Chicago            7100-000            $0.00          NA              NA         NA


    N/F     City of Chicago            7100-000       $15,000.00          NA              NA         NA


    N/F     City of Chicago            7100-000            $0.00          NA              NA         NA


    N/F     City of Chicago, Dept      7100-000            $0.00          NA              NA         NA
            of Buildings

    N/F     City of Chicago, Dept      7100-000        $7,209.54          NA              NA         NA
            of Finance

    N/F     City of Chicago, Dept,     7100-000            $0.00          NA              NA         NA
            of Law

    N/F     City of Harvey             7100-000            $0.00          NA              NA         NA


UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065            Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                              Document     Page 10 of 19


    N/F     Claire & Hilda McNeal     7100-000        $1,600.00          NA              NA         NA


    N/F     Comenity Bank,            7100-000       $33,000.00          NA              NA         NA
            Bankruptcy Dept

    N/F     Cook County               7100-000            $0.00          NA              NA         NA
            Treasurer's Office

    N/F     Dan & Tabitha Culley      7100-000        $2,800.00          NA              NA         NA


    N/F     Dell Financial Services   7100-000        $1,005.00          NA              NA         NA


    N/F     Dell Financial Services   7100-000       $13,300.00          NA              NA         NA


    N/F     Denise Smith              7100-000        $8,000.00          NA              NA         NA


    N/F     Derrick & Latasha         7100-000        $2,400.00          NA              NA         NA
            Saalik

    N/F     Deutsche Bank             7100-000            $0.00          NA              NA         NA
            National Trust Co

    N/F     Deutsche Bank             7100-000            $0.00          NA              NA         NA
            National Trust Co

    N/F     Deutsche Bank             7100-000            $0.00          NA              NA         NA
            National Trust Co

    N/F     Deutsche Bank             7100-000            $0.00          NA              NA         NA
            National Trust Co

    N/F     Deutsche Bank             7100-000            $0.00          NA              NA         NA
            National Trust as

    N/F     Dominque Jones            7100-000        $1,200.00          NA              NA         NA


    N/F     EMC Mortgage              7100-000       $23,125.00          NA              NA         NA
            Corporation

    N/F     ERC/Enhanced              7100-000        $1,672.00          NA              NA         NA
            Recovery Corp

    N/F     Edward M. Atkins, MD      7100-000            $0.00          NA              NA         NA


    N/F     Edward Watkins            7100-000        $2,243.00          NA              NA         NA


    N/F     Fatima Hope Taylor        7100-000        $2,600.00          NA              NA         NA


    N/F     George Johnson            7100-000        $1,200.00          NA              NA         NA




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065            Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                              Document     Page 11 of 19


    N/F     H. Turner & Co            7100-000        $2,500.00          NA              NA         NA


    N/F     Homelink Corp.            7100-000        $2,700.00          NA              NA         NA


    N/F     IC SYSTEM INC             7100-000         $614.00           NA              NA         NA


    N/F     ICOT Hearing Sys dba      7100-000        $1,523.09          NA              NA         NA
            Listen Clear

    N/F     Indy Mac Bank             7100-000            $0.00          NA              NA         NA


    N/F     Indy Mac FSB              7100-000            $0.00          NA              NA         NA


    N/F     Indymac Mortgage          7100-000            $0.00          NA              NA         NA
            Services

    N/F     JSR Heating & Cooling     7100-000            $0.00          NA              NA         NA
            DBA Aire Sec

    N/F     Jerry & Irvina Harvey     7100-000        $1,400.00          NA              NA         NA


    N/F     Jose L. Tapia &           7100-000       $30,000.00          NA              NA         NA
            Angelica Tapia

    N/F     LEM Construction          7100-000            $0.00          NA              NA         NA


    N/F     LaDonna Thomas            7100-000        $1,200.00          NA              NA         NA


    N/F     Lamond Richardson         7100-000        $3,200.00          NA              NA         NA


    N/F     Land Rover Financial      7100-000            $0.00          NA              NA         NA
            Services

    N/F     Latonya Burgs             7100-000        $2,600.00          NA              NA         NA


    N/F     Lena Meyers               7100-000        $2,000.00          NA              NA         NA


    N/F     Leonora Miller            7100-000        $2,400.00          NA              NA         NA


    N/F     Lisa M Jordan and Mr.     7100-000        $2,400.00          NA              NA         NA
            Jordan

    N/F     Lisa Whitlock             7100-000         $500.00           NA              NA         NA


    N/F     Little Company of Mary    7100-000        $2,314.00          NA              NA         NA
            Hospital

    N/F     Lorryce Bell & Greg       7100-000        $2,400.00          NA              NA         NA
            Ruskin


UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065           Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                             Document     Page 12 of 19


    N/F     Macys Visa               7100-000        $5,200.00          NA              NA         NA


    N/F     Maria Walton             7100-000        $2,400.00          NA              NA         NA


    N/F     Mary Willis              7100-000        $2,400.00          NA              NA         NA


    N/F     Methodist Youth          7100-000        $3,000.00          NA              NA         NA
            Services

    N/F     Mid-City Heating & Air   7100-000           $0.00           NA              NA         NA
            Conditioning

    N/F     Minnie Jordan            7100-000        $2,400.00          NA              NA         NA


    N/F     Nakia Jones              7100-000        $2,000.00          NA              NA         NA


    N/F     Nellie Bassbey & Vicki   7100-000         $800.00           NA              NA         NA
            Roberts

    N/F     Nelson & Sherese         7100-000        $1,400.00          NA              NA         NA
            Dillard

    N/F     Nicor Gas                7100-000         $385.00           NA              NA         NA


    N/F     Northwest                7100-000           $0.00           NA              NA         NA
            Orthopaedics at Rush

    N/F     Ocwen Loan Servicing     7100-000           $0.00           NA              NA         NA
            LLC

    N/F     Office Depot Business    7100-000        $3,000.00          NA              NA         NA
            Credit

    N/F     Oliver & Carolyn Bush    7100-000        $1,600.00          NA              NA         NA


    N/F     OneWest Bank             7100-000           $0.00           NA              NA         NA
            Mortgage Servicing

    N/F     OneWest Bank             7100-000           $0.00           NA              NA         NA
            Mortgage Servicing

    N/F     OneWest Bank             7100-000           $0.00           NA              NA         NA
            Mortgage Servicing

    N/F     Paulette Roberts         7100-000        $1,500.00          NA              NA         NA


    N/F     Peoples Gas              7100-000         $555.73           NA              NA         NA


    N/F     Peoples Gas              7100-000         $315.20           NA              NA         NA




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065           Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15   Desc Main
                                             Document     Page 13 of 19


    N/F     Quality Construction     7100-000            $0.00          NA              NA         NA


    N/F     Rayford C. & Latanya     7100-000        $2,000.00          NA              NA         NA
            Starks

    N/F     Renae T. Logan           7100-000        $2,600.00          NA              NA         NA


    N/F     Robert R. Cain & Diane   7100-000        $3,000.00          NA              NA         NA
            Y Archer

    N/F     Ross Sharpe & Jossie     7100-000        $1,700.00          NA              NA         NA
            Walls

    N/F     Saxon Mortgage           7100-000            $0.00          NA              NA         NA
            Services

    N/F     Saxon Mortgage           7100-000            $0.00          NA              NA         NA
            Services

    N/F     Sharon Pommier           7100-000        $2,800.00          NA              NA         NA


    N/F     Sharonda L. Alexander    7100-000        $2,400.00          NA              NA         NA


    N/F     Tamika Welton & David    7100-000        $2,800.00          NA              NA         NA
            Edwards

    N/F     Temeca D Harston &       7100-000        $1,400.00          NA              NA         NA
            Janice Wilson

    N/F     Tequila S. Criglear      7100-000        $2,600.00          NA              NA         NA


    N/F     Tsujiorka Walker &       7100-000        $2,600.00          NA              NA         NA
            Erika Brown

    N/F     U.S. Bank National       7100-000            $0.00          NA              NA         NA
            Assoc, as Truste

    N/F     U.S. Bank, N.A.          7100-000            $0.00          NA              NA         NA


    N/F     U.S. Bank, N.A. as       7100-000            $0.00          NA              NA         NA
            Trustee

    N/F     Urban Partnership        7100-000      $208,976.00          NA              NA         NA
            Bank aso FDIC as

    N/F     Venisa B. Sheperd        7100-000        $2,800.00          NA              NA         NA


    N/F     Vernell Holliday &       7100-000        $1,200.00          NA              NA         NA
            Donaka Moore

    N/F     Village of Burnham       7100-000            $0.00          NA              NA         NA



UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-04065             Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15     Desc Main
                                               Document     Page 14 of 19


    N/F     Village of Calumet Park    7100-000            $0.00             NA              NA              NA



    N/F     Village of Dolton          7100-000         $500.00              NA              NA              NA


    N/F     Village of Riverdale       7100-000            $0.00             NA              NA              NA


    N/F     Village of Riverdale -     7100-000            $0.00             NA              NA              NA
            Violations

    N/F     Wachovia Bank              7100-000            $0.00             NA              NA              NA


    N/F     Wells FArgo Bank,          7100-000            $0.00             NA              NA              NA
            N.A.

    N/F     William Farrow,            7100-000            $0.00             NA              NA              NA
            President

    N/F     Zaragoza Sunrise           7100-000            $0.00             NA              NA              NA
            Construction, Inc.

            TOTAL GENERAL
           UNSECURED CLAIMS                          $541,172.56   $3,215,933.32   $3,215,933.32       $2,292.89




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 18-04065                       Doc 50         Filed 05/09/19 Entered 05/09/19 14:05:15                                    Desc Main
                                                                        Document     Page 15 of 19
                                                                Form 1
                                                                                                                                                             Exhibit 8
                                            Individual Estate Property Record and Report                                                                     Page: 1

                                                             Asset Cases
Case No.: 18-04065                                                                                  Trustee Name:      (330270) Norman B. Newman
Case Name:    GRAVES, CORNELIUS III                                                                 Date Filed (f) or Converted (c): 02/14/2018 (f)
              GRAVES, MIKKI N.
                                                                                                    § 341(a) Meeting Date:       03/15/2018
For Period Ending:         03/28/2019                                                               Claims Bar Date:      08/27/2018

                                       1                                    2                      3                      4                    5                  6

                           Asset Description                             Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)               Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                          Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                         Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                    and Other Costs)

    1       15300 Western, Harvey, IL 60426-0000,                         43,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $43,000.00

    2       1129 W. 127th Street, Calument Park, IL                       70,000.00                         0.00                                   0.00                        FA
            60827-0000, Cook County
            Duplex or multi-unit building, Other: commercial. Entire
            property value: $70,000.00

    3       14923 Ashland, Harvey, IL 60426-0000,                         35,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $35,000.00

    4       13828 Dearborn, Riverdale, IL 60827-                          46,225.00                         0.00                                   0.00                        FA
            0000, Cook County
            Single-family home. Entire property value: $46,225.00

    5       15618 Myrtle, Harvey, IL 60426-0000,                          50,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $50,000.00

    6       2013 Ford F150, 80000 miles                                   25,000.00                    25,000.00                              16,100.00                        FA
            Entire property value: $25,000.00

    7       2017 Jeep Wrangler                                            35,000.00                         0.00                                   0.00                        FA
            Entire property value: $35,000.00

    8       2017 Chevrolet Corvette, 8000 miles                           57,000.00                     8,845.00                              10,000.00                        FA
            Entire property value: $57,000.00

    9       household goods and furnishings, holiday                              0.00                      0.00                                   0.00                        FA
            decorations; linens, housewares, small
            appliances, pots, pans, dishes; beds,
            sofa, dressers,

   10       cell phones, tvs, computer,                                         600.00                   600.00                                    0.00                        FA

   11       necessary wearing apparel, bible,                               1,000.00                        0.00                                   0.00                        FA
            texbooks, family pictures

   12       earrings, rings                                                 1,000.00                        0.00                                   0.00                        FA

   13       Checking: Fifth Third Bank                                            5.54                      5.54                                   0.00                        FA

   14       Checking: First Midwest Bank                                        244.00                   244.00                                    0.00                        FA

   15       Graves Realty & Associates, Inc., 100%                          2,000.00                    2,000.00                                   0.00                        FA
            ownership

   16       Pension: City of Chicago Pension                                      0.00                      0.00                                   0.00                        FA

   17       estimated 2017 tax refunds: Federal and                         4,000.00                        0.00                                   0.00                        FA
            State

   18       estimated 2017 US & IL tax refunds:                             1,600.00                    1,600.00                                   0.00                        FA
            Federal and State

   19       term life insurance policy: Mikki Graves,                             0.00                      0.00                                   0.00                        FA
            spouse
UST Form 101-7-TDR ( 10 /1/2010)
                  Case 18-04065                   Doc 50   Filed 05/09/19 Entered 05/09/19 14:05:15                                 Desc Main
                                                            Document     Page 16 of 19
                                                           Form 1
                                                                                                                                                 Exhibit 8
                                       Individual Estate Property Record and Report                                                              Page: 2

                                                        Asset Cases
Case No.: 18-04065                                                                    Trustee Name:      (330270) Norman B. Newman
Case Name:    GRAVES, CORNELIUS III                                                   Date Filed (f) or Converted (c): 02/14/2018 (f)
              GRAVES, MIKKI N.
                                                                                      § 341(a) Meeting Date:       03/15/2018
For Period Ending:       03/28/2019                                                   Claims Bar Date:      08/27/2018

                                   1                            2                    3                      4                   5                     6

                           Asset Description                 Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                           Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                      and Other Costs)

   20       Term life insurance polciy: Mikki Graves                0.00                      0.00                                   0.00                          FA

   21       term life insurance policy: Cornelius                   0.00                      0.00                                   0.00                          FA
            Graves, spouse

   22       City of Chicago deferred compensation -           12,687.97                  12,687.97                                   0.00                          FA
            not property of bankruptcy estate

   22       Assets Totals (Excluding unknown values)        $384,362.51               $50,982.51                             $26,100.00                      $0.00



 Major Activities Affecting Case Closing:

                                Sold interest in 2017 Chevrolet Corvette and 2013 Ford F-150 Pick Up Truck. Set claims bar date.


 Initial Projected Date Of Final Report (TFR): 11/30/2018                  Current Projected Date Of Final Report (TFR):            02/05/2019 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 18-04065                   Doc 50     Filed 05/09/19 Entered 05/09/19 14:05:15                                 Desc Main
                                                                Document     Page 17 of 19
                                                                Form 2                                                                           Exhibit 9
                                                                                                                                                 Page: 1
                                                Cash Receipts And Disbursements Record
Case No.:              18-04065                                          Trustee Name:                      Norman B. Newman (330270)
                       GRAVES, CORNELIUS III
Case Name:                                                               Bank Name:                         Rabobank, N.A.
                       GRAVES, MIKKI N.
                                                                         Account #:                         ******4100 Checking
Taxpayer ID #:         **-***6651
                                                                         Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/28/2019
                                                                         Separate Bond (if applicable): N/A

    1          2                            3                                     4                              5                  6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction         Uniform       Deposit        Disbursement         Account Balance
   Date      Ref. #                                                                            Tran. Code       $                  $

 05/24/18     {8}        Fifth Third Bank                 Payment for Vehicle                  1129-000           5,000.00                                     5,000.00

 05/31/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  10.00                 4,990.00
                                                          Fees

 06/29/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  10.00                 4,980.00
                                                          Fees

 07/10/18     {8}        Mikki N Graves                   Final payment on Corvettee.          1129-000           5,000.00                                     9,980.00

 07/20/18                PPL Group LLC                                                                           13,490.00                                    23,470.00

              {6}        PPL Group LLC                    Sale of Motor Vehicle                1129-000                                                       23,470.00

                                                                                  $16,100.00

                         PPL Group LLC                    Auctioneer's Commission              3610-000                                                       23,470.00

                                                                                  -$1,610.00

                         PPL Group LLC                    Auctioneer's Expenses                3620-000                                                       23,470.00

                                                                                  -$1,000.00

 07/31/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  17.60                23,452.40
                                                          Fees

 08/31/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  34.85                23,417.55
                                                          Fees

 09/28/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  17.96                23,399.59
                                                          Fees

 10/31/18                Rabobank, N.A.                   Bank and Technology Services         2600-000                                  21.15                23,378.44
                                                          Fees

 03/05/19     101        Norman B. Newman                 Distribution payment - Dividend      2100-000                             3,360.00                  20,018.44
                                                          paid at 100.00% of $3,360.00;
                                                          Claim # FEE; Filed: $3,360.00

 03/05/19     102        MUCH P.C. SHELIST                Distribution payment - Dividend      3120-000                                 853.00                19,165.44
                                                          paid at 100.00% of $853.00; Claim
                                                          # MS-E; Filed: $853.00

 03/05/19     103        MUCH P.C. SHELIST                Distribution payment - Dividend      3110-000                             7,833.50                  11,331.94
                                                          paid at 100.00% of $7,833.50;
                                                          Claim # MS-F; Filed: $7,833.50

 03/05/19     104        Illinois Department of Revenue   Distribution payment - Dividend      5800-000                             1,714.13                   9,617.81
                                                          paid at 100.00% of $1,714.13;
                                                          Claim # 1P; Filed: $1,714.13

 03/05/19     105        Internal Revenue Service         Distribution payment - Dividend      5800-000                             7,324.92                   2,292.89
                                                          paid at 100.00% of $7,324.92;
                                                          Claim # 2P; Filed: $7,324.92

 03/05/19     106        Clerk, US Bankruptcy Court       Combined small dividends.                                                       8.79                 2,284.10

                                                          Claims Distribution - Mon, 02-04-    7100-001                                                        2,284.10
                                                          2019

                                                                                      $1.06

                                                          Claims Distribution - Mon, 02-04-    7100-001                                                        2,284.10
                                                          2019

                                                                                      $0.26

                                                                                        Page Subtotals:        $23,490.00         $21,205.90       true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                            ! - transaction has not been cleared
                       Case 18-04065             Doc 50       Filed 05/09/19 Entered 05/09/19 14:05:15                                    Desc Main
                                                               Document     Page 18 of 19
                                                           Form 2                                                                                  Exhibit 9
                                                                                                                                                   Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 18-04065                                      Trustee Name:                     Norman B. Newman (330270)
                          GRAVES, CORNELIUS III
Case Name:                                                              Bank Name:                        Rabobank, N.A.
                          GRAVES, MIKKI N.
                                                                        Account #:                        ******4100 Checking
Taxpayer ID #:            **-***6651
                                                                        Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/28/2019
                                                                        Separate Bond (if applicable): N/A

    1             2                    3                                       4                               5                      6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction        Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                       Tran. Code       $                       $

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $0.10

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $0.47

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $2.22

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $2.91

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $0.36

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $0.19

                                                         Claims Distribution - Mon, 02-04-   7100-001                                                            2,284.10
                                                         2019

                                                                                     $1.22

 03/05/19        107      GSUPB Recovery Fund, LLC       Distribution payment - Dividend     7100-000                                  2,284.10                      0.00
                                                         paid at 0.07% of $3,203,600.80;
                                                         Claim # 10; Filed: $3,203,600.80

                                           COLUMN TOTALS                                                       23,490.00               23,490.00                    $0.00
                                                 Less: Bank Transfers/CDs                                             0.00                  0.00
                                           Subtotal                                                            23,490.00               23,490.00
        true
                                                 Less: Payments to Debtors                                                                  0.00

                                           NET Receipts / Disbursements                                       $23,490.00             $23,490.00


                                                                                                                                                     false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                 Case 18-04065             Doc 50     Filed 05/09/19 Entered 05/09/19 14:05:15                     Desc Main
                                                       Document     Page 19 of 19
                                                     Form 2                                                             Exhibit 9
                                                                                                                        Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         18-04065                                 Trustee Name:                   Norman B. Newman (330270)
                  GRAVES, CORNELIUS III
Case Name:                                                 Bank Name:                      Rabobank, N.A.
                  GRAVES, MIKKI N.
                                                           Account #:                      ******4100 Checking
Taxpayer ID #:    **-***6651
                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/28/2019
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                  ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS             BALANCES
                               ******4100 Checking                            $23,490.00         $23,490.00                $0.00

                                                                              $23,490.00              $23,490.00            $0.00




UST Form 101-7-TDR (10 /1/2010)
